Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/181,844 and Amendment filed on 07/05/2022.  Claims 1-4, 6-13, 15 and 19 have been amended.  Claim 14 has been canceled.  Claims 1-13 and 15-20 remain pending in the application.
2. Objection of the specification has been withdrawn based on Applicant’s amendment.
3.  By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4.  Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 contains subject matter “charging two or more electric vehicles that move in sequence to the MCU” that was not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention (emphasis added).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.  Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goei (U.S. Pub. No.: 20190351783).
6. As to claim 1 Goei discloses a method (Abstract; ¶ 119), comprising:
charging an energy storage device in a mobile direct-current electric-vehicle charger (MCU) at a first location (a battery banks (storage device) 306 in a mobile EV charging station/mStation 408a/408b/408c having a level-3 DCFC fast charger 302 (mobile direct-current electric-vehicle charger), and wherein the battery banks (storage device) 306 may be replenished/charged either continuously or occasionally via plugging into the grid, e.g., using shown in Fig.4 charging stations 412 or the normal grid outlet such as 110 V AC wall circuit (charging at a first location) - ¶¶ 39; 44-46; 55; 74; 80; Figs.1-4); 
transporting the MCU to a secondary location and parking the MCU at the secondary location (the mobile EV charging station/mStation 408a/408b/408c/1512 having a level-3 DCFC fast charger 302 (MCU) provide a roving charging station on a moving platform such as a truck equipped with the bank of batteries to provide charging services wherever it is needed such as an electric vehicle rally, county fair, golf course or tournament (secondary location) where electric cars/carts need charging  far away from fixed EV charging stations - ¶¶ 80; 130); and
as the MCU remains parked, charging two or more electric vehicles that move in sequence to the MCU for charging (as best understood, a charging control server 802 wirelessly connects to different brands of electric vehicles 1504, 1506 through the mobile application to dynamically schedule and coordinate rendezvous between travelling electric vehicles and the mobile charging station (MCU) parked on the electric vehicle rally, county fair, golf course or tournament (secondary location) - ¶¶ 4; 52; 80; 110-111; Figs.8, 15, 21).
7. As to claims 3 and 7-9 Goei recites:
Claim 3 The method comprising transporting the MCU from the secondary location to another location at which it is to be used to charge one or more additional electric vehicles (¶¶ 34; 38; 40-42);
Claim 7 The method comprising transmitting a signal to an electric vehicle driver or an electric vehicle passenger providing the location of the MCU (¶¶ 40-44; 67);
Claim 8 The method comprising transmitting a signal to the electric vehicle driver or the electric vehicle passenger reporting the charge status of the MCU (¶¶ 40-44; 50; 61; 67; 69; 101);
Claim 9 The method comprising transmitting a signal to the electric vehicle driver or to the electric vehicle passenger concerning reserving a time to charge an electric vehicle from the MCU (¶¶ 40-44; 67; 83; 94; 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.  Claim 2 is rejected under 35 U.S.C. 103 as unpatentable by Goei in view of Sosinov et al. (U.S. Patent 9,592,742).
With respect to claim 2 Goei does not explicitly describe the method c comprising after partially or fully discharging the energy storage device in the MCU retrieving the MCU from the secondary location and recharging the energy storage device at the first location.
As to claim 2 Sosinov in combination with Goei discloses the method comprising after partially or fully discharging the energy storage device in the MCU retrieving the MCU from the secondary location and recharging the energy storage device at the first location (col.32, ll.65-67; col.33, ll.1-9; Fig.14).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Sosinov’s teaching regarding the method comprising after partially or fully discharging the energy storage device in the MCU retrieving the MCU from the secondary location and recharging the energy storage device at the first location to modify Goei’s invention by upon automatically determining a situation when the energy level of the MCU is not sufficient to charge the electric vehicle, moving the MCU to a base station/first location for recharging the MCU storage device/power supply (col.32, ll.65-67; col.33, ll.1-9).
9.  Claims 4-6 are rejected under 35 U.S.C. 103 as unpatentable by Goei in view of Ibanez-Guzman et al. (FR Pub. No.: 2984254).
With respect to claims 4-6 Goei does not explicitly describe the method comprising dispatching a service technician to one of the MCUs in response to an electronic signal from the MCU.
As to claims 4-6 Anez-Guzman in combination with Goei discloses:
Claim 4 The method comprising dispatching a service technician to the MCU in response to an electronic signal from the MCU (page 3, last ¶);
Claim 5 The method, wherein dispatching the service technician comprises sending a request to the service technician as an electronic signal (page 3, last ¶; page 6, ¶ 3);
Claim 6 The method comprising dispatching a service technician to the MCU in response to an electronic signal received from one or more electrical vehicle operators or passengers (page 3, last ¶; page 6, ¶ 3).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Anez-Guzman’s teaching regarding the method comprising dispatching a service technician to one of the MCUs in response to an electronic signal from the MCU to modify Goei’s invention by making a human diagnosis if the detected problem is a malfunction of the mobile electric vehicle (page 3, last ¶).
10.  Claims 10-11 are rejected under 35 U.S.C. 103 as unpatentable by Goei in view of Lee et al. (U.S. Pub. No.: 20190275907).
With respect to claims 10-11 Goei does not explicitly describe the method comprising charging the energy storage devices during a period of reduced electric power rates.
As to claims 10-11 Lee in combination with Goei describes:
Claim 10 The method comprising charging the energy storage device during a period of reduced electric power rates (Abstract; ¶ 172);
Claim 11 The method comprising charging the energy storage device during a time period that avoids some or all utility demand charges (Abstract; ¶¶ 29; 171-172).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Lee’s teaching regarding the method comprising charging the energy storage devices during a period of reduced electric power rates to modify Goei’s invention by inexpensively charging the battery the storage devices of the chargers, then the power charged in the storage devices of the chargers is supplied to the electric cars at a cost corresponding to a usual time slot, thereby making a charging service provider create a profit (¶ 171).
11.  Claims 12-13 are rejected under 35 U.S.C. 103 as unpatentable by Goei in view of Leary (U.S. Pub. No.: 20150042278).
With respect to claims 12-13 Goei does not explicitly describe the method comprising discharging at least one of the energy storage devices into an electric power grid.
As to claims 12-13 Leary in combination with Goei recites:
Claim 12 The method, wherein the MCU is one of a fleet of two or more MCUs each comprising an energy storage device, comprising discharging the energy storage device of at least one of the MCU into an electric power grid from which it was charged (Abstract; ¶¶ 43-44; 51);
Claim 13 The method, wherein the MCU is one of a fleet of two or more MCUs each comprising an energy storage device, comprising discharging the energy storage device of at least one of the MCU into an electric power grid other than an electric power grid from which it was charged (Abstract; ¶¶ 43-44; 51; 87; 119-120). 
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Leary’s teaching regarding the method comprising discharging at least one of the energy storage devices into an electric power grid to modify Goei’s invention by collecting a data that is useful for vehicle-to-grid (V2G) to determine which energy storage devices of electric vehicles can advantageously return power to the power grid (¶ 87).
12.  Claims 15-18 are rejected under 35 U.S.C. 103 as unpatentable by Goei in view of Zhao (U.S. Pub. No.: U.S. 20160352113).
With respect to claims 15-18 Goei does not explicitly describe the method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 50 KW or greater.
As to claims 15-18 Zhao in combination with Goei teaches:
Claim 15 The method, wherein the MCU is one of a fleet of two or more MCUs each comprising an energy storage device, and each configured to charge electric vehicles at a direct current charging rate of 50 KW or greater (Abstract; ¶¶ 75-76);
Claim 16 The method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 100 KW or greater (Abstract; ¶¶ 75-76);
Claim 17 The method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 200 KW or greater (Abstract; ¶¶ 75-76);
Claim 18 The method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 400 KW or greater (Abstract; ¶¶ 75-76).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Leary’s teaching regarding the method, wherein the MCUs are configured to charge electric vehicles at a direct current charging rate of 50 KW or greater to modify Goei’s invention by facilitating greater flexibility and scalability (¶ 76).
13.  Claims 19-20 are rejected under 35 U.S.C. 103 as unpatentable by Goei in view of Bradwell et al. (U.S. Pub. No.: 20150249273).
With respect to claims 19-20 Goei does not explicitly describe the method, wherein the energy storage devices each have a full energy charge capacity of greater than or equal to 100 kWh.
As to claims 19-20 Bradwell in combination with Goei teaches:
Claim 19 The method, wherein the MCU is one of a fleet of two or more MCUs each comprising an energy storage device, and each energy storage device has a full energy charge capacity of greater than or equal to 100 kWh (Abstract; ¶¶ 68; 70; 97; 102; 106; 113);
Claim 20 The method, wherein, wherein the energy storage devices each have a full energy charge capacity of greater than or equal to 400 kWh (Abstract; ¶¶ 68; 70; 97; 102; 106; 113).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Bradwell’s teaching regarding the method, wherein the energy storage devices each have a full energy charge capacity of greater than or equal to 100 kWh to modify Goei’s invention by proving energy storage devices (e.g., batteries) that are capable of storing a large amount of energy and are transportable on a vehicle (e.g., truck), wherein the energy storage devices include processors for  regulating the flow of electrical energy into at least a subset of the one or more energy storage cells such that the energy storage material undergoes sustained self-heating during charge/discharge (¶¶ 3; 8; 11).

REMARKS
14.  Mostly Applicant argues that amended claims overcome rejections under 35 U.S.C. 102(a)(1) and U.S.C. 103.
15.  Applicant's arguments filed on 07/05/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-13 and 15-20, as set forth above in the instant Office Action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851